Citation Nr: 1720409	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for radiculopathy, left lower extremity, to include as secondary to thoracic spondylosis.

2.  Entitlement to service connection for radiculopathy, right lower extremity, to include as secondary to thoracic spondylosis.


REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1973 to October 1973 and in the U.S. Army from October 1976 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On the March 2013 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.

To date, the Veteran has not been afforded a hearing.  Upon a review of the entire record, there is no indication that the Veteran wished to withdraw his hearing request.  Because the RO schedules videoconferences, a remand of this case is warranted in order for the RO to schedule this hearing in accordance with the Veteran's request.







Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






